{¶ 35} I concur in judgment, but write separately because I believe that other Ohio statutes, relevant to this case, control.
 {¶ 36} As Judge Painter notes in the conclusion of his opinion, there are statutes that specifically proscribe Donahue's conduct in this matter. R.C. 955.22(C) mandates that a dog owner shall restrain his or her dog by, inter alia, a leash except when the dog, accompanied by its owner, is lawfully engaged in hunting. Failure to keep a dog restrained, in violation of this statute, is a strict-liability offense.19
Further, R.C. 955.28(B) imposes liability upon a dog owner for damages as a result of any injury or loss to a person that is caused by the dog unless the injured person has committed certain criminal acts against the dog owner or has abused the dog upon its owner's property.
 {¶ 37} In my opinion, R.C. 2305.321 irreconcilably conflicts with the special provisions of R.C. 955.22 and 955.28. Accordingly, these special provisions prevail.20 The trial court should have not entertained the equine statute as a defense to Donahue's claims but, instead, should have relied on R.C. 955.22 and 955.28, which impose strict liability upon a dog owner for damages caused by the dog. Accordingly, Donahue was not entitled to judgment as a matter of law. *Page 148 
 Appendix {¶ 38} R.C. 2305.321.  Immunity as to equine activity risks.
 {¶ 39} (A)  As used in this section:
 {¶ 40} (1) "Equine" means a horse, pony, mule, donkey, hinny, zebra, zebra hybrid, or alpaca.
 {¶ 41} (2)(a)  "Equine activity" means any of the following:
 {¶ 42} (i) An equine show, fair, competition, performance, or parade that involves an equine and an equine discipline, including, but not limited to, dressage, a hunter and jumper show, grand prix jumping, a three-day event, combined training, a rodeo, driving, pulling, cutting, reining, team penning, barrel racing, polo, steeplechasing, English or western performance riding, endurance or nonendurance trail riding, western games, hunting, packing, and recreational riding;
 {¶ 43} (ii) An equine or rider training, teaching, instructing, testing, or evaluating activity, including, but not limited to, a clinic, seminar, or symposium;
 {¶ 44} (iii) The boarding of an equine, including, but not limited to, normal daily care of an equine;
 {¶ 45} (iv) The trailering, loading, unloading, or transporting of an equine;
 {¶ 46} (v) The riding, inspecting, or evaluating of an equine owned by another person, regardless of whether the owner has received anything of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate it;
 {¶ 47} (vi) A ride, trip, hunt, branding, roundup, cattle drive, or other activity that involves an equine and that is sponsored by an equine activity sponsor, regardless of whether the activity is formal, informal, planned, or impromptu;
 {¶ 48} (vii) The placing or replacing of horseshoes on an equine, the removing of horseshoes from an equine, or the trimming of the hooves of an equine;
 {¶ 49} (viii) The provision of or assistance in the provision of veterinary treatment or maintenance care for an equine;
 {¶ 50} (ix) The conducting of procedures or assistance in the conducting of procedures necessary to breed an equine by means of artificial insemination or otherwise.
 {¶ 51} (b)  "Equine activity" does not include horse or mule racing.
 {¶ 52} (3) "Equine activity participant" means a person who engages in any of the following activities, regardless of whether the person is an amateur or a professional or whether a fee is paid to participate in the particular activity:
 {¶ 53} (a) Riding, training, driving, or controlling in any manner an equine, whether the equine is mounted or unmounted; *Page 149 
 {¶ 54} (b)  Being a passenger upon an equine;
 {¶ 55} (c)  Providing medical treatment to an equine;
 {¶ 56} (d) Conducting procedures or assisting in conducting procedures necessary to breed an equine by means of artificial insemination or otherwise;
 {¶ 57} (e) Assisting a person who is engaged in an activity described in division (A)(3)(a), (b), (c), or (d) of this section;
 {¶ 58} (f)  Sponsoring an equine activity;
 {¶ 59} (g)  Being a spectator at an equine activity.
 {¶ 60} (4) "Equine activity sponsor" means either of the following persons:
 {¶ 61} (a) A person who, for profit or not for profit, sponsors, organizes or provides a facility for an equine activity, including, but not limited to, a pony club, 4-H club, hunt club, riding club, or therapeutic riding program, or a class, program, or activity that is sponsored by a school, college, or university;
 {¶ 62} (b) An operator or promoter of, or an instructor at, an equine facility, such as a stable, clubhouse, pony ride, fair, training facility, show ground, or arena at which an equine activity is held.
 {¶ 63} (5) "Equine professional" means a person who engages for compensation in any of the following activities:
 {¶ 64} (a) Training, teaching, instructing, testing, or evaluating an equine or an equine activity participant;
 {¶ 65} (b) Renting to an equine activity participant an equine for the purpose of riding, driving, or being a passenger upon an equine;
 {¶ 66} (c) Renting equipment or tack to an equine activity participant for use in an equine activity;
 {¶ 67} (d) Providing daily care to an equine boarded at an equine activity;
 {¶ 68} (e) Providing or assisting in providing veterinary treatment or maintenance care to an equine;
 {¶ 69} (f) Conducting procedures or assisting in conducting procedures necessary to breed an equine by means of artificial insemination or otherwise.
 {¶ 70} (6)  "Harm" means injury, death, or loss to person or property.
 {¶ 71} (7) "Inherent risk of an equine activity" means a danger or condition that is an integral part of an equine activity, including, but not limited to, any of the following:
 {¶ 72} (a) The propensity of an equine to behave in ways that may result in injury, death, or loss to persons on or around the equine; *Page 150 
 {¶ 73} (b) The unpredictability of an equine's reaction to sounds, sudden movement, unfamiliar objects, persons, or other animals;
 {¶ 74} (c) Hazards, including, but not limited to, surface or subsurface conditions;
 {¶ 75} (d) A collision with another equine, another animal, a person, or an object;
 {¶ 76} (e) The potential of an equine activity participant to act in a negligent manner that may contribute to injury, death, or loss to the person or the participant or to other persons, including, but not limited to, failing to maintain control over an equine or failing to act within the ability of the participant.
 {¶ 77} (8) "Person" has the same meaning as in section 1.59 of the Revised Code and additionally includes governmental entities.
 {¶ 78} (9) "Tort action" means a civil action for damages for injury, death, or loss to person or property. "Tort action" does not include a civil action for damages for a breach of contract or another agreement between persons.
 {¶ 79} (10) "Veterinarian" means a person who is licensed to practice veterinary medicine in this state pursuant to Chapter 4741. of the Revised Code.
 {¶ 80} (B)(1) Except as provided in division (B)(2) of this section and subject to division (C) of this section, an equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person is not liable in damages in a tort or other civil action for harm that an equine activity participant allegedly sustains during an equine activity and that results from an inherent risk of an equine activity. Except as provided in division (B)(2) of this section and subject to division (C) of this section, an equine activity participant or the personal representative of an equine activity participant does not have a claim or cause of action upon which a recovery of damages may be based against, and may not recover damages in a tort or other civil action against, an equine activity sponsor, another equine activity participant, an equine professional, a veterinarian, a farrier, or another person for harm that the equine activity participant allegedly sustained during an equine activity and that resulted from an inherent risk of an equine activity.
 {¶ 81} (2) The immunity from tort or other civil liability conferred by division (B)(1) of this section is forfeited if any of the following circumstances applies:
 {¶ 82} (a) An equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person provides to an equine activity participant faulty or defective equipment or tack and knows or should know that the equipment or tack is faulty or defective, and the fault or defect in the equipment or tack proximately causes the harm involved. *Page 151 
 {¶ 83} (b) An equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person provides an equine to an equine activity participant and fails to make reasonable and prudent efforts to determine the equine activity participant's ability to safely engage in the equine activity or to safely manage the equine based on the equine activity participant's representations of the participant's ability, the equine activity participant fails to safely engage in the equine activity or to safely manage the equine, and that failure proximately causes the harm involved.
 {¶ 84} (c) The harm involved is proximately caused by a dangerous latent condition of the land on which or the premises at which the harm occurs, an equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person owns, leases, rents or otherwise lawfully possesses and controls the land or premises and knows or should know of the dangerous latent condition, but does not post conspicuously prior to the time of the harm involved one or more signs that warn of the dangerous latent condition.
 {¶ 85} (d) An act or omission of an equine activity sponsor, equine activity participant, equine professional veterinarian, farrier, or other person constitutes a willful or wanton disregard for the safely of an equine activity participant and proximately causes the harm involved.
 {¶ 86} (e) An equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person intentionally causes the harm involved.
 {¶ 87} (C)(1) Notwithstanding the immunity conferred by division (B)(1) of this section and the grounds for its forfeiture specified in division (B)(2) of this section, subject to divisions (C)(2)(b) and (3) of this section, an equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person is not liable in damages in a tort or other civil action for harm that an equine activity participant allegedly sustains during an equine activity and that results from an inherent risk of an equine activity if that equine activity participant or a parent, guardian, custodian, or other legal representative of that equine activity participant voluntarily executes, prior to the occurrence of the harm involved, a written waiver as described in division (C)(2) of this section. Subject to divisions (C)(2)(b) and (C)(3) of this section the equine activity participant who is the subject of that waiver or the parent, guardian, custodian, or other legal representative of the equine activity participant who is the subject of that waiver does not have a claim or cause of action upon which a recovery of damages may be based against, and may not recover damages in a tort or other civil action against, an equine activity sponsor, another equine activity participant, *Page 152 
an equine professional, a veterinarian, a farrier or another person in whose favor the waiver was executed.
 {¶ 88} (2)(a) A valid waiver for purposes of division (C)(1) of this section shall be in writing and subscribed by the equine activity participant or the parent, guardian, custodian, or other legal representative of the equine activity participant, and shall specify at least each inherent risk of an equine activity that is listed in divisions (A)(7)(a) to (e) of this section and that will be a subject of the waiver of tort or other civil liability.
 {¶ 89} (b) A waiver in the form described in division (C)(2)(a) of this section shall remain valid until it is revoked in the manner described in division (C)(3) of this section. Unless so revoked, such a waiver that pertains to equine activities sponsored by a school, college, or university shall apply to all equine activities in which the equine activity participant who is the subject of the waiver is involved during the twelve-month period following the execution of the waiver.
 {¶ 90} (3) A valid waiver in the form described in division (C)(2)(a) of this section may be revoked in writing by the equine activity participant or the parent, guardian, custodian, or other legal representative of the equine activity participant who executed the waiver. The revocation of the waiver does not affect the availability of the immunity conferred by division (B)(1) of this section.
 {¶ 91} (D)(1) This section does not create a new cause of action or substantive legal right against an equine activity sponsor, equine activity participant, equine professional, veterinarian, farrier, or other person.
 {¶ 92} (2) This section does not affect the availability in appropriate circumstances of a civil action based on a product liability claim under sections 2307.71 to 2307.801 [2307.80.1] of the Revised Code.
19 State v. Squires (1996), 108 Ohio App. 3d 716, 617 N.E.2d 627;State v. Judge (Apr. 19, 1989), Hamilton App. No. C-88037, unreported.
20 R.C. 1.51; See State v. Judge, supra. *Page 153